Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.
This is a first action on the merits based on Applicant’s claims submitted 5/10/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant is respectfully reminded of the duty to disclose 37 C.F.R. 1.56 all pertinent information and material pertaining to the patentability of applicant’s claimed invention, by continuing to submitting in a timely manner PTO-1449, Information Disclosure Statement (IDS) with the filing of applicant’s application or thereafter.

Claim Rejections - 35 USC § 101
Claim Rejections - 35 USC § 10135 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 8, and 15 recite the limitations of: “receive an input value”, and “determine a next state based on a lookup key by performing a lookup in a bitmap table using the lookup key to determine whether to obtain the next state from a default state table or a rule table”.  The limitations of (paraphrasing) 1) receiving an input value and 2) determine a next state based on a lookup table with a lookup key, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For claim limitations on claims 1, 8, and 15, that is, other than reciting “processor” or “computer”, nothing in the claim element precludes the steps from practically being formed in the mind.  For example, in the context of this claim, a person can manually or mentally receive an input value and can also determine a next step or state based on looking up in a table using a key what the next state is going to be.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because for  claims 1, 8, and 15 the claims only recites additional element – computer or processor, to perform the functions recited in the claims, as mentioned above.  The processor performing those steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving an input value, and  determining a next state based on a lookup key by performing a lookup in a bitmap table using the lookup key to determine whether to obtain the next state from a default state table of a rule table) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed to an abstract idea.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of a “processor” or “computer” to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer component. Specifically, the step of determining a next state, does not amount to significantly more as it does not produce a significant outcome, specifically in the context of Security Systems.  The claims generally cite a determination of a next state, thus not actively and positively reciting a significant action where the determination influences any other instance or computer system in order for it to create a secure system, therefore no significant action is performed.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
-----------------------------------------
Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 15 is rejected under 35 U.S.C. 101 as they are drawn to software per se.  While the applicants appear to be attempting to claim a product or device, which qualifies as one of the four statutory categories of invention, the applicant’s claim language does not clearly show that the product is comprised by hardware.  The claim language recites “A computer program product”, which computer program is software as the term “computer program”, as is known in the art, is defined as a specific set of operations for a computer to perform.  Therefore, the program is software per se.
The examiner notes that amending by defining the hardware components the apparatus or product is comprised of, it would overcome the above 35 U.S.C. 101 issues.  For instance, the Applicant can amend as follows: “A ”
Claims 16-20 are rejected by virtue of dependency and because they do not obviate the above-recited deficiencies.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Patent No. 10,742,609 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are each drawn towards reduction and acceleration of a deterministic finite automaton.

Instant Application
Patent 
10,742,609
Comments
1. A system, comprising: a processor configured to: 

receive an input value; and 

2. The system recited in claim 1, wherein a deterministic finite automaton is reduced using the bitmap table, the rule table, and the default state table.




















determine a next state based on a lookup key by performing a lookup in a bitmap table using the lookup key to determine whether to obtain the next state from a default state table or a rule table; and 
























a memory coupled to the processor and configured to provide the processor with instructions
1. A system, comprising:
a processor configured to: 
receive an input value for a deterministic finite automaton, wherein the deterministic finite automaton is reduced by translating the deterministic finite automaton into a bitmap table, a rule table, and a default state table;


perform a reduced deterministic finite automaton lookup using a lookup key, wherein the lookup key comprises a current state and the input value, comprising to: 

perform a lookup in the bitmap table using the lookup key to determine whether to obtain a next state from the default state table or from the rule table, comprising to: 

determine whether the bitmap table returns a default state or a valid state using the lookup key, the default state corresponding to a most commonly occurring next-state pointer, the default state being different from the valid state;  and 

in response to a determination that the bitmap table returns the 
default state, determine that the next state is to be obtained from the default state table; and

determine the next state based on the lookup key, comprising to: 

in response to a determination that the next state is to be obtained from the rule table, obtain the next state from the rule table based on the lookup key; and 

a memory coupled to the processor and configured to provide the processor with instructions.
Based on the broadest reasonable interpretation, all claim limitations in current application are included in the claims of the patent, as the current application discloses a broader invention as that of the patent.   

3. The system recited in claim 1, wherein a deterministic finite automaton is reduced using the bitmap table, the rule table, and the default state table that are stored using on-chip memory of the processor
2. The system recited in claim 1, wherein the deterministic finite automaton is stored using on-chip memory of the processor.
Similar claims
4. The system recited in claim 1, wherein the processor is further configured to: store the bitmap table.
3. The system recited in claim 1, wherein the processor is further configured to: store the bitmap table.
Similar claims
5. The system recited in claim 1, wherein the processor is further configured to: store the default state table.
4. The system recited in claim 1, wherein the processor is further configured to: store the default state table.
Similar claims
6. The system recited in claim 1, wherein the processor is further configured to: store the rule table.
5. The system recited in claim 1, wherein the processor is further configured to: store the rule table.
Similar claims
Claims 8-13, 15-19

Similar to claims 1-6 of current application


---------------------------------------------------------
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of Patent No. 10,110,563 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are each drawn towards reduction and acceleration of a deterministic finite automaton.
Instant Application
Patent10,110,563 
Comments
1. A system, comprising: a processor configured to: 

receive an input value; and 

2. The system recited in claim 1, wherein a deterministic finite automaton is reduced using the bitmap table, the rule table, and the default state table.

















determine a next state based on a lookup key by performing a lookup in a bitmap table using the lookup key to determine whether to obtain the next state from a default state table or a rule table; and 
























a memory coupled to the processor and configured to provide the processor with instructions
1. A system, comprising: a processor configured to: 
receive an input value for a deterministic finite automaton, wherein the deterministic finite automaton is reduced by translating the deterministic finite automaton into a bitmap table, a rule table, and a default state table; 

perform a reduced deterministic finite automaton lookup using a lookup key, wherein the lookup key comprises a current state and the input value, comprising to: 

perform a lookup in the bitmap table using the lookup key to determine whether to obtain a next state from the default state table or from the rule table, comprising to: 

determine whether the bitmap table returns a default state or a valid state using the lookup key, the default state corresponding to a most commonly occurring next-state pointer, the default state being different from the valid state; and 

in response to a determination that the bitmap table returns the valid state, determine that the next state is to be obtained from the rule table; and 

determine the next state based on the lookup key, comprising to: 

in response to a determination that the next state is to be obtained from the rule table, obtain the next state from the rule table based on the lookup key; and 

a memory coupled to the processor and configured to provide the processor with instructions.
Based on the broadest reasonable interpretation, all claim limitations in current application are included in the claims of the patent, as the current application discloses a broader invention as that of the patent.   

3. The system recited in claim 1, wherein a deterministic finite automaton is reduced using the bitmap table, the rule table, and the default state table that are stored using on-chip memory of the processor.
2. The system recited in claim 1, wherein the deterministic finite automaton is stored using on-chip memory of the processor.
Similar claims
4. The system recited in claim 1, wherein the processor is further configured to: store the bitmap table.
3. The system recited in claim 1, wherein the processor is further configured to: store the bitmap table.
Similar claims
5. The system recited in claim 1, wherein the processor is further configured to: store the default state table.
4. The system recited in claim 1, wherein the processor is further configured to: store the default state table.
Similar claims
6. The system recited in claim 1, wherein the processor is further configured to: store the rule table.
5. The system recited in claim 1, wherein the processor is further configured to: store the rule table.
Similar claims
Claims 8-13, 15-19

Similar to claims 1-6 of current application





-------------------------------------------------------------
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of Patent No. 11,362,998 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are each drawn towards reduction and acceleration of a deterministic finite automaton.

Instant Application
Patent 
11362998
Comments
1. A system, comprising: a processor configured to: 

receive an input value; and 

2. The system recited in claim 1, wherein a deterministic finite automaton is reduced using the bitmap table, the rule table, and the default state table.

7. … receive an update that includes updated versions of the bitmap table, the default state table, and the rule table from a cloud security service, wherein the updated versions of the bitmap table, the default state table, and the rule table are stored;






determine a next state based on a lookup key by performing a lookup in a bitmap table using the lookup key to determine whether to obtain the next state from a default state table or a rule table; and 




























a memory coupled to the processor and configured to provide the processor with instructions

1. A system, comprising:
a processor configured to: 
receive an input value for a deterministic finite automaton, wherein the deterministic finite automaton is reduced by translating the deterministic finite automaton into a bitmap table, a rule table, and a default state table;

receive an update that includes updated versions of the bitmap table, the default state table, and the rule table from a cloud security service, wherein the updated versions of the bitmap table, the default state table, and the rule table are stored; 

perform a reduced deterministic finite automaton lookup using a lookup key, wherein the lookup key comprises a current state and the input value, comprising to:  

perform a lookup in the updated bitmap table using the lookup key to determine whether to obtain a next state from the updated default state table or from the updated rule table, comprising to:
determine whether the updated bitmap table returns a default state or a valid state using the lookup key, the default state corresponding to the most commonly occurring next-state pointer; and
in response to a determination that the updated bitmap table returns the valid state, determine that the next state is to be obtained from the updated rule table; and 
determine the next state based on the lookup key, comprising to:
in response to a determination that the next state is to be obtained from the updated rule table, obtain the next state from the updated rule table based on the lookup key; and 
a memory coupled to the processor and configured to provide the processor with instructions.  

Based on the broadest reasonable interpretation, all claim limitations in current application are included in the claims of the patent, as the current application discloses a broader invention as that of the patent.   

3. The system recited in claim 1, wherein a deterministic finite automaton is reduced using the bitmap table, the rule table, and the default state table that are stored using on-chip memory of the processor.
1. wherein the deterministic finite automaton is reduced by translating the deterministic finite automaton into a bitmap table, a rule table, and a default state table 

2. The system recited in claim 1, wherein the deterministic finite automaton is stored using on-chip memory of the processor.
Similar claims
4. The system recited in claim 1, wherein the processor is further configured to: store the bitmap table.
3. The system recited in claim 1, wherein the processor is further configured to: store the updated bitmap table.
Similar claims
5. The system recited in claim 1, wherein the processor is further configured to: store the default state table.
4. The system recited in claim 1, wherein the processor is further configured to: store the updated default state table.
Similar claims
6. The system recited in claim 1, wherein the processor is further configured to: store the rule table.
5. The system recited in claim 1, wherein the processor is further configured to: store the updated rule table.
Similar claims
Claims 8-20

Similar to claims 1-7 of current application


=================================================================
Claim Rejections - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, 8, 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Claim 1, 8, 15, the limitation reading “receiv[ing] an input value…”, is unclear as to what the inventor regards as the invention.  The claim limitation recites the input to be received, however, this input is not used anywhere else by any other instance in the claims.  It appears as if there are omitted steps in the claim language, as recited, that would use the received input in order to perform a lookup as part of the determination of a next state.  Appropriate correction is required. 

Claim Rejections - Examiner's Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8, 13, 15, 19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wyschogrod et al. (US 2003/0065800 A1 hereinafter "Wyschogrod").
 
Regarding claim 1,  Wyschogrod teaches a system, comprising: a processor configured to: receive an input value (fig. 4A); and determine a next state based on a lookup key (par 60: “…for determining a next state”) by performing a lookup in a bitmap table (fig. 3, 4A, i.e. lookup table) using the lookup key (Fig. 3, 4A; input bytes 320) to determine whether to obtain the next state from a default state table or a rule table (par 67-69; i.e. operation is performed on the input bytes in which bytes have been recognized or matched (i.e. rules for matching regular expressions – on par 81), then a next state is determined); and a memory coupled to the processor and configured to provide the processor with instructions (fig. 2C, par 45; i.e. data stream is received by a typical computer...).
Regarding claim 6, Wyschogrod and Ma teach the system recited in claim 1, wherein the processor is further configured to: store the rule table (Wyschogrod: par 81; i.e. set of rules that will fit in the on-chip memory).
Regarding claims 8 and 15, all claims are set forth and rejected as discussed in claim 1.  
Regarding claims 13 and 19, all claims are set forth and rejected as discussed in claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2-5, 9-12, 16-18 rejected under 35 U.S.C. 103 as being unpatentable over Wyschogrod et al. (US 2003/0065800 A1 hereinafter "Wyschogrod") in view of Ma et al. (US 2010/0229238 A1 hereinafter "Ma").

Regarding claim 2, Wyschogrod teaches the system recited in claim 1, wherein a deterministic finite automaton is reduced using a rule table (par 81; i.e. set of rules for creation of RFDA, which minimizes the number of states).
	However, Wyschogrod does not explicitly teach yet Ma suggests:
Wherein a deterministic finite automaton is reduced using a bitmap table (par 18-19, 33-34), and a default state (par 2, 18-19; i.e. when a next state is a same state, a default state is selected [see also par 44-45; i.e. insensitive states (i.e. default states) aid in memory reduction for DFAs]).
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to reduce a deterministic finite automaton using bitmap table and a default table, as taught by Ma, to Wyschogrod's invention.  The motivation to do so would be in order to allow a deterministic finite automaton representation to provide a trade-off between memory consumption and the speed of matching regular expressions in intrusion detection and prevention devices (Ma: par 1).
Regarding claim 3, same rationale for combination of Wyschogrod and Ma, which combined in claim 2, applies here as it encompasses same subject matter.  Therefore, Wyschogrod and Ma teach the system recited in claim 1, wherein a deterministic finite automaton is reduced using a bitmap table (Ma: Fig. 2-3, bitmap table), a rule table (Wyschogrod: par 81; i.e. set of rules that will fit in the on-chip memory), and a default state table (Ma: fig. 2-3, DFA table) that are stored using on-chip memory of the processor. 
Regarding claim 4, same rationale for combination of Wyschogrod and Ma, which combined in claim 2, applies here as it encompasses same subject matter.  Therefore, Wyschogrod and Ma teach the system recited in claim 1, wherein the processor is further configured to: store the bitmap table (Ma: Fig. 3).
Regarding claim 5, same rationale for combination of Wyschogrod and Ma, which combined in claim 2, applies here as it encompasses same subject matter.  Therefore, Wyschogrod and Ma teach the system recited in claim 1, wherein the processor is further configured to: store the default state table (Ma: Fig. 4A-4B, par 36, DFA table correspond to a 128 array of next states and default state).
Regarding claims 9 and 16, all claims are set forth and rejected as discussed in claim 2.
Regarding claim 10, all claims are set forth and rejected as discussed in claim 3.
Regarding claim 11 and 17, all claims are set forth and rejected as discussed in claim 4.
Regarding claims 12 and 18, all claims are set forth and rejected as discussed in claim 5.
Claim 7, 14, 20 rejected under 35 U.S.C. 103 as being unpatentable over Wyschogrod et al. (US 2003/0065800 A1 hereinafter "Wyschogrod") in view of Bansal et al. (US 2021/0234860 A1, hereinafter “Bansal”).
Examiner notes that Bansal fulfills the prior art requirements, as it claims foreign priority from IN2016/11010521 filed in March 28, 2016.

Regarding claim 7, Wyschogrod teaches the system recited in claim 1, wherein the processor is further configured to: receive an update that includes updated versions (i.e. optimizing) of the bitmap table (par 82; i.e. the alphabet lookup table is also optimized), the default state table, and the rule table (par 81: “optimize the DFA to minimize the number of states…a particular set of rules (i.e., regular expressions) will fit in the on-chip memory”) from [a cloud security] service (par 81-82; i.e. compiler service performs the optimization/reduction), wherein the updated versions of the bitmap table, the default state table, and the rule table are stored (par 81; i.e. set of rules and states are stored in memory).
	Wyschogrod doesn’t explicitly teach yet Bansal supports and suggests:
	a cloud security service [providing information about the state tables] (i.e. deep packet inspection from the cloud server) (par 161; i.e. the table is created from this information when a deep packet inspection (i.e. service) of the network traffic is performed by the cloud server, see also fig. 22, steps 1276 and 1286).
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have implemented a cloud-based  security service that provides information (i.e.tables) and stores information (i.e. tables), as taught by Bansal, to Wyschogrod’s invention.  The motivation to do so would have been in order to provide a cloud-based system as a security-as-a-service providing security functions by enforcing security policies (Bansal: par 42).  

Regarding claims 14 and 20, all claims are set forth and rejected as discussed for claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-178772-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                        
/December 7, 2022/
/ltd/